 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDMorristown-Hamblen Hospital Association and Com-munications Workers of America,AFL-CIO, Peti-tioner.Cases 10-RC-10642, 10-RC-10643, 10-RC-10644, and 10-RC-10645September 22, 1976DECISION AND DIRECTION OF ELECTIONSBY MEMBERSFANNING, PENELLO, AND WALTHERUpon petitions duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hear-ingwas held before Hearing Officer Thomas A.Palmer of the National Labor Relations Board onApril 2, 7, and 13, 1976. Following the hearing andpursuant to Section 102.67 of the National Labor Re-lations Board Rules and Regulations, Series 8, asamended, and by direction of the Regional Directorfor Region 10, this proceeding was transferred to theBoard for decision. Thereafter, the Employer and thePetitioner filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The parties stipulated, and we find, that theMorristown-Hamblen Hospital Association, herein-after the Hospital or the Employer, is a Tennesseecorporation with an office and place of business lo-cated in Morristown, Tennessee, where it is engagedin the operation of a hospital, and that during thepast year the Employer had gross revenues in excessof $250,000, and additionally during this period haspurchased and received goods in excess of $20,000directly from "customers" outside the State of Ten-nessee.However, a question exists as to whether the Hos-pital is an "employer" within the meaning of Section2(2) of the Act. The Hospital contends that it is apolitical subdivision of the State of Tennessee andHamblen County, Tennessee, and is therefore ex-empt from the coverage of the Act.'The Board has held that an entity is entitled to thestatutory exemption as a political subdivision underSection 2(2) if it is either (1) created directly by theiSec. 2(2) of the Act excludes from the definition of "employer" anywholly owned Government corporation.or any State or political subdi-vision thereof .. .State, so as to constitute a department or an adminis-trative arm of the government, or (2) administered byindividuals who are responsible to public officials orto the general electorate.2In January 1952, 13 private citizens-described inthe record as "public spirited citizens" of HamblenCounty joined together and applied for a charter ofincorporation in order to establish a nonprofit hospi-tal.The application was granted by the State of Ten-nessee and a general welfare corporation known astheMorristown-Hamblen County Hospital Associa-tionwas formed.3 The corporation was establishedfor the object of engaging "in the establishment,maintenance and operation of a non-profit hospital."Based on the above, the Petitioner contends, andwe agree, that Hamblen County did not directlycreate the Hospital, which therefore cannot be foundto be a political subdivision under the first test enun-ciated inHawkins.However, the Employer argues that the corpora-tion, shortly after its formation and prior even to theconstruction of the Hospital, changed its thrust so asto become a political subdivision. The Employer, af-ter being incorporated, conveyed its land to Ham-blen County. Thereafter, Hamblen County expendedfunds (through the issuance of general obligationbonds guaranteed by the county) for the acquisitionof land, the building and equipping of the hospital,and for a time the operation of the hospital. Further,the Hospital pays no property taxes, no income tax,no state franchise and excise tax, and, with minorexceptions, no sales tax.However, the Board has held that an entity doesnot necessarily become an administrative arm of theState by occupying state-owned property .4 Further,as we have stated in cases such asGrey Nuns of theSacred Heart,'the receipt of funds and assistancefrom exempt government entities does not necessari-ly cause an employer to become a political subdivi-sion of the government. The facts herein are similarto those in the aforementioned cases, and we thusconclude that the financial assistance rendered byHamblen County to the Hospital is not such aswould make the Hospital an exempt governmentalentity.The Employer's reliance onCamden-Clark Memo-rialHospital6ismisplaced. In that case, unlike here,the hospital in question was originally created by thecity (i.e., the city of Parkersburg,West Virginia).2 SeeN L R B v. The Natural Gas Utility District of Hawkins County,Tennessee,402 U.S. 600 (1971).3 The charter was renewed in 1973 without significant changes.4 See, e.g.,Bishop Randall Hospital,217 NLRB 1129 (1975), andHighview,Incorporated,223 NLRB 646 (1976)'221 NLRB 1215 (1975)6 221 NLRB 945 (1975)226 NLRB No. 13 MORRISTOWN-HAMBLEN HOSPITAL ASSN.Much later, about 1970, enabling legislation and citycode provisions were passed in order to insulate thehospital from political influence. Nonetheless, thehospital continued to be owned, operated, and con-trolled by the city of Parkersburg. Various factors,not present in the case before us and in addition tofinancial support, demonstrated the control andownership of the hospital by the municipality. Forexample, the hospital had no separatestatus as a le-gal entity and all litigation involving the hospital hadto include the City .7 Also, membership on the boardof directors of the hospital was subject to city councilconfirmation.In sum, the hospital inCamden-Clarkwas directly created by the city, and the laterlegisla-tion designed to end undue political influence didnot remove the hospital from the control of the city.Here,additional factors cited by the Employer tosupport its position are not persuasive. The Em-ployer's board of trustees, while including mem-bers who serve by reason of their public positions,has a majority of members who serve as private citi-zens or by virtue of holding office in private organi-zations.8 A majority of the board of trustees may ap-point additionalmembers, and no members aresubject to confirmation or control by the municipali-ty.Also, the public officials serving on the Boardhold office by virtue of the Hospital's articles of in-corporation and not by virtue of any statute or ordi-nance requiring their service on the board of trustees.The boardof trustees'primary purpose is to meetonce a year and appointa nine-man board of direc-tors. The board of directors has control over the wag-es and working conditions of employees. Their poli-cies are effectuated by the Hospital's administrator,who oversees the day-to-day operations of the Hospi-tal.The Hospital's administrator annually submits abudget to the board of directors which either ap-proves or modifies the budget. The budget is not sub-ject to review by the board of trustees or any branchof the county government.It isclear that the local government plays a limitedrole in the affairs of the Hospital. The inclusion ofsome public officials on the board of trustees doesnot warrant a different conclusion. It is significantthat the public officials who serve on the board oftrustees serve by virtue of the Hospital's articles ofincorporation and not by statute or ordinance. Also,7In this case,the Employerhas legal status separatefrom the countyAlso, in defending itself in a recent lawsuit,the Employer stated that it neednot comply with the Tennessee Sunshme'Law because it was not a publichospital corporation. Rather, in that litigation,the Employer,in its verifiedamended answer,averred that it operated"as a private hospital for thebenefit of the community" and had "the right to govern and control itsfacilities and the manner of its operation ...."8 Of approximately 65 people currently serving on the board of trustees,about 21 members hold their position by virtue of being public officials.77as noted above, the board of trustees'almost soleresponsibility is to appoint a board of directors, andthus the board of trustees is far removed from theactual direction and control of the Hospital.The Employer also notes that a provision in itsbonds gives the county certain rights to protect itselfin the event of default. However, the provision inquestion provides only that the Employeragrees, inthe event of default, not to oppose the appointmentof a receiver by a court of competent jurisdiction.This act does not establish that, even in default, thecounty would necessarily assume control of the Hos-pital.9The Hospital herein does not turn away indigents,and it receives referrals from the county health de-partment. However, as stated by the Hospital's ad-ministrator, his posture toward the health depart-ment is one of "no relationship" but one of"cooperation." Thus, it is clear that the health de-partment exercises no control over the Employer andcontributesnomoney to the Employer.10 TheHospital's policy towards indigents is consistent withits purpose of operating for the general welfare butdoes not,convert its operation into a "governmentalfunction."In light of the evidence before us, we find that theEmployer functions essentially as a private enter-prise. It was created by private citizens and currentlyoperates with minimal involvement by the local gov-ernment. Hamblen County, whose primary contribu-tion to the Hospital has been throughits issuance ofgeneral obligation bonds to finance the constructionof the hospital facility," doesnot exerciseany sub-stantial degree of control over the Employer. Ac-cordingly, we find that the Employer is not a politicalsubdivision of Hamblen County and is an employerwithin the meaning of the Act.2.The labor organization involved claims to rep-resent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of -theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4. In regard to the appropriate units, the Petitionerseeks to represent employees in four separate units.9InBishop Randall Hospital, supra,a lease between the hospital and thecounty permitted the county,in the event of a breach by the hospital, tocancel the hospital's lease.However,the Board found that such circum-stances exhibited only insubstantial evidence of control by the county.ioReferrals from the health department are expected,if able,to pay forhospital services,and the health department does not reimburse the Hospi-tal for those who fail to pay."Though the county has at times contributed to the operating expensesof the Hospital, it does not regularly do so and is apparently not doing so atthis time. 78DECISIONSOF, NATIONALLABOR RELATIONS BOARDCase 10-RC-10642In this case, Petitioner seeks a unit of all full-timeregistered nurses. The Employer contends that thisunit should also include four emergency room physi-cians and one registered pharmacist. The Employerargues that, in view of the limited number of profes-sionals other than nurses, these doctors and the phar-macist should be included in an overall professionalunit.However, it has been the Board's policy, subjectto the facts in each case, to find appropriate a sepa-rate bargaining unit of registered nurses when a peti-tioner seeks that unit. 12Here, the RN's are all employed in a single depart-ment and subject to the single overall supervision ofthe director of nursing services. The emergency roomphysicians report directly to the Hospital's adminis=trator or the board of directors, and the pharmacistreports to the director of supply. The nurses- haveformal meetings among themselves, and there is noevidence that the doctors or the pharmacist attendsthese meetings. The nurses' educational prerequisites,duties and responsibilities, and pay scales differ sub-stantially from those of the emergency room physi-cians and the pharmacist. Under these circum-stances, we find the requested unit of all registerednurses to be appropriate, and we shall exclude theemergency room physicians and the pharmacist fromthe unit found appropriate.Also, the Petitioner contends, and the Employerdisputes, that nurse Lois Cameron is a supervisorwithin the meaning of Section 2(11) of the Act. Cam-eron works as an I.V. therapist and also, on everyother weekend, as a house nurse. During the timethat Cameron serves as house nurse, it is clear thatshe exercises supervisory authority. As house nurse,Cameron is in charge of and has ultimate responsibil-ity for the 50 to 60 employees who work in nursingservices. Thus, the primary question regarding Cam-eron is whether or not she serves as house nurse suffi-ciently often to warrant finding her to be a supervi-sor.The record shows that she worked in thecapacity of house nurse at least 16 hours during each2-week period and that this service is on a regularlyscheduled basis. Under these circumstances, we findthat Cameron exercises supervisory authority on asufficient basis to justify finding her to be a supervi-sor.Accordingly, we conclude that Cameron is a su-pervisor and we therefore exclude her from the unit.Cases10-RC-10644and 10-RC-10645The Petitioner seeks to represent -the service and12MercyHospitals of Sacramento,Inc,217 NLRB 765 (1975)maintenance employees in a unit separate and dis-tinct from the unit of technical employees. The Em-ployer contends that the two aforementioned unitsshould be combined into one overall-unit.The Em-ployer notes that the service and maintenance em-ployees have significant contact with the technicalemployees and that they are all hourly paid and arerequired to punch a timeclock:However, we find that, in the case before us, therelationship between the technical employees and theservice and maintenance employees is very similar tothe situations in cases where we have found separateunits to be appropriate.13 Here, the technical employ-ees aremore highly trained, are frequently higherpaid, often work in separate laboratories or areas,and perform work requiring a higher degree of re-sponsibility than the service and maintenance em-ployees. Accordingly, we shall grant Petitioner's re-quest that the technical employees be found toconstitute a separate appropriate unit and the serviceand maintenance employees be found to constitute aseparate unit.Regarding the unit of technical employees, the Pe-titioner contends, and the Employer disputes, thatMira Callis should be excluded from the unit becauseof supervisory status.Callis serves as "Assistant Chief" to Chief MedicalTechnologist James Oakes (a stipulated supervisor).Testimony by Oakes indicated that whenever he isnot present Callis will "most likely" take over forhim. Also, Callis regularly makes out the schedule forlaboratory employees. As part of her scheduling du-ties,Callis has authority to, approve ` overtime, togrant time off for illness, and to coordinatetransferswith the section chiefs.When grievances arise butcannot be settled between the grievant and the sec-tion chief, the matter is referred to Callis, who at-tempts to resolve the problem'. Should the matter stillnot be resolved, it is referred to either Oakes or Dr.Finney (director of the laboratory). In light of Callis'authority-both when acting in place of Oakes andwhen exercising her regular duties asassistantchief-we find that'Callis is a supervisor within themeaning of the Act, and we shall exclude her fromthe unit.Case 10-RC-10643The Petitioner seeks a unit of all business officeclerical employees. However, the Petitioner submitsthat the medical records employees should be'includ-ed in' the aforementioned service-and maintenance13 See,e g.,Newington Children's Hospital,217 NLRB 793 (1975);Nathanand Miriam Barnert Memorial Hospital Association d/b/a Barnert MemorialHospital Center,217 NLRB 775 (1975) MORRISTOWN-HAMBLEN HOSPITAL ASSN.unit,whereas the Employer requests that they be in-cluded in the unit of business office clerical employ-ees.The Board has normally included medical recordsemployees in service and maintenance units, butwhere the facts of the case indicate their communityof interest lies with the business office employees theBoard has included them in the business office unit.14There are seven employees in the medical recordsdepartment, two clericals and five transcribers. Theiroffice is located in a separate room across the hallfrom the business office employees. They are super-vised by Ruth Slover, who reports directly to theHospital's administrator. One of the clerks primarilyabstracts information from patients' charts for acomputer and supplies necessary information to doc-tors and other departments throughout the Hospital.The other clerk is primarily responsible for receivingpatients' charts, assembling and checking them, andsorting and filing various medical records. The tran-scribers transcribe all reports dictated by the doctors.The patients' charts are usually brought to the medi-cal records office by nurses or ward clerks. Whennecessary, the employees in the medical records of-fice take various charts and records to wherever theyare needed on the hospital floor.Thus, the employees in question deal with patients'medical records rather than with the type of recordsdealt with in the business office, work closely withdoctors and nurses, and have frequent contacts withservice and maintenance employees (such as wardclerks).Accordingly, we shall exclude the medicalrecords employees fromthe business office unit andinclude them in the service and maintenance unit.We find that the following employees of the Em-ployer constitute units appropriate for the purpose ofcollective bargaining within the meaning of Section9(b) ' of the Act:Case 10-RC-10642All registered nurses employed by the Employerat itsMorristown-Hamblen Hospital facility inMorristown, Tennessee; excluding house nurses,pharmacist, emergency room physicians, super-visors as defined in the Act, guards, and allother employees.Case 10-RC-1064315All business office clerical employees employedby the Employer at its Morristown-Hamblen14 SeeWilliamW Backus Hospital,220 NLRB 414 (1975), but cf StLuke's Episcopal Hospital, Texas Children's Hospital, Texas HeartInstitute,222 NLRB 674 (1976)79HospitalfacilityinMorristown,Tennessee; ex-cluding medical records employees,confidentialemployees,guards, and supervisors as defined inthe Act,and all other employees.Case 10-RC-10644All technical employees employed by the Em-ployer at its Morristown-Hamblen Hospital fa-cility inMorristown, Tennessee; excluding ser-vice and maintenance employees, the assistantchief medical technologist, professional employ-ees, registered nurses, guards, and supervisors asdefined in the Act, and all other employees.Case 10-RC-10645All service and maintenance employees em-ployed by the Employer at its Morristown-Ham-blen Hospital facility in Morristown, Tennessee,including medical records employees; excludingtechnical employees, professional employees,guards, and supervisors as defined in the Act,and all other employees.[Direction of Elections omitted from publica-tion.] 16MEMBER PENELLO, dissenting in part:I join my colleagues in their disposition of the is-sues in this case except that, for the reasons set forthin the dissenting opinions inBarnert Memorial Hospi-tal Center 17and inNewington Children s Hospital,'8 Idisagreewith their decision to establish separateunits of technical employees and service and mainte-nance employees.Mindful of the congressional mandate, as evi-denced by the legislative history preceding the pas-sage of the 1974 health care amendments to the Na-tional Labor Relations Act,19 to avoid proliferationof bargaining units in the health care industry, Iwould require that the technical employees be in-cluded in the service and maintenance unit.15 In Cases 10-RC-10642 and 10-RC-10643, the Petitioner requestedunits,respectively,of "all full-time registered nurses" and"all full-time busi-ness office clerical employees." It is unclear from the record whether thereare any employees in either of these classifications who are other than fulltime.However,it is the Board's established policy to include within anappropriate unit all full-time and regular part-time employees. Accordingly,our decision herein does not intend to exclude, regular part-time employeesfrom the appropriate units16[Excelsiorfootnote omitted from publicationI1' 217 NLRB 775 (1975)1s 217 NLRB 793 (1975)19SRept 93-766, 93d Cong, 2d sess 5 (1974), H Rept. 93-1051, 93dCong, 2d sess 7 (1974)